Citation Nr: 1023826	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in a videoconference hearing in May 
2008.  A transcript of that hearing is associated with the 
claims file.

In June 2008, the Board remanded the case for further 
development.  In a decision dated in August 2009, the Board 
denied the Veteran's claim for service connection for an 
acquired psychiatric disorder, and the Veteran appealed.  By 
a March 2010 Order, the Court of Appeals for Veterans Claims 
granted the parties' Joint Motion for Remand, vacated the 
Board's August 2009 decision, and remanded the matter for 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
an acquired psychiatric disorder, claimed as schizophrenia, 
which he contends began in service.  

Service treatment records reflect that the Veteran had a 
stuttering disorder that was noted at induction.  The Veteran 
was on trial for absence without leave (AWOL) in July 1970, 
when the trial judge suspended the proceedings and ordered an 
evaluation of the Veteran's speech disorder.  During the 
evaluation, it was noted that the Veteran had "near 
inability to verbalize," and his performance on the 
nonverbal parts of the test were also far below average.  The 
Veteran then underwent a psychiatric evaluation in relation 
to his speech disorder (which the examiner noted had existed 
since early childhood.)  The examiner found no evidence of 
psychotic thinking, delusions, or autistic processes.  He 
stated that the Veteran was "highly anxious," but he was 
unable to determine whether the speech disorder was a 
consequence of the anxiety or merely associated with it.  The 
examiner felt that the speech disorder represented a learned 
and conditioned defect; nonetheless, he recommended that the 
Veteran undergo further mental health and speech evaluations.  
There is no record of such evaluations in the service 
treatment records.  No psychiatric abnormalities were 
detected during the Veteran's separation physical examination 
in August 1970.  During the separation physical, the Veteran 
reported that he had had difficulty communicating with 
teachers and other students in school because of his speech 
disorder.  

VA treatment records dated from February 1991 to the present 
reflect that the Veteran received inpatient treatment for 
substance abuse in 1991.  A speech disorder was diagnosed in 
August 1994, and he received speech therapy for stuttering 
through 1995.  A treatment record dated in February 1995 
notes that the Veteran had depressive disorder and was 
suspected to have schizotypal personality.  Schizophrenia was 
diagnosed in June 1998, and chronic paranoid schizophrenia 
was confirmed in October 1999.  In October 2000, anxiety 
disorder was diagnosed, as well as alcohol abuse and cocaine 
dependence, in remission.  Since May 2001, VA psychiatric 
treatment records have consistently noted a diagnosis of 
schizophrenia.  

Pursuant to the Board's remand instructions, records from the 
Social Security Administration (SSA) were obtained and 
associated with the claims file.  These records reflect that 
the Veteran underwent two psychiatric evaluations by the 
California Department of Social Services in 1997 and 1998.  
He was diagnosed with major depressive disorder, dysthymic 
disorder, and anxiety disorder; however, he had no auditory 
or visual hallucinations, delusions, thought insertions, or 
thought broadcasting.  During a July 1997 internal medicine 
examination, he was found to have severe stuttering which 
made communication very difficult, as well as involuntary 
movements of the upper and lower extremities and twitching 
movements of the face and eyes.  In April 1998, a 
neurological evaluation revealed no neurological 
abnormalities except stuttering.  The Veteran was examined in 
May 2001, at which time he reported numerous auditory and 
visual hallucinations.  The examiner diagnosed schizophrenia, 
undifferentiated type.

In a January 1999 SSA disability determination report, the 
Veteran was denied disability benefits because he was not 
disabled.  The administrative judge found specifically that 
the Veteran did not have any "severe mental impairment."  
However, in August 2001, it was determined that the Veteran 
was disabled due to schizophrenia, and the date of onset was 
identified as March 1999.

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA psychiatric evaluation in January 2009, in 
which he reported that all of his symptoms had begun in 1995.  
Upon reviewing the claims file, the examiner stated that 
symptoms of mood disorder began in 1995, and there is no 
evidence of psychotic features indicating schizophrenia prior 
to 1996.  The examiner diagnosed major depressive disorder, 
recurrent moderate, and schizophrenia, paranoid type.  
Although the examiner noted that the Veteran had heightened 
anxiety, he did not diagnose an anxiety disorder.  Based on 
the onset of symptoms as shown by the medical evidence of 
record, the examiner opined that these conditions did not 
begin in service and were not likely caused or exacerbated by 
his service.  He stated that the Veteran's speech disorder, 
which began at age 6, was associated with and likely 
exacerbated by anxiety in service, but it was not caused by 
that anxiety.  

The evidence suggests that the Veteran currently experiences 
anxiety, which may be associated with his current diagnosis 
of schizophrenia, or may constitute a separate disorder.  The 
record also indicates that he experienced severe anxiety in 
service, which the Veteran asserts was an early manifestation 
of his current psychiatric diagnoses.  In addition, the 
evidence suggests that the Veteran's pre-existing speech 
disorder may have been aggravated during service, possibly as 
a result of anxiety.  These considerations were not addressed 
during the January 2009 VA examination.  A remand is 
therefore required in order to afford the Veteran an adequate 
examination of his claimed conditions. 

Accordingly, the case is REMANDED for the following actions:


1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
diagnosed psychiatric disorder.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  Based on the 
examination and review of the record, the 
examiner should indicate a diagnosis for 
any current psychiatric disorder and 
answer the following questions:  

(a)  For any psychiatric disorder 
diagnosed, is it at least as likely as 
not (a 50 percent or more likelihood) 
that the disorder began during or was 
caused by the Veteran's service?  In 
providing the requested opinion, the 
examiner should address the anxiety the 
Veteran was noted to exhibit in service 
and indicate whether the anxiety was an 
early manifestation of any currently 
diagnosed psychiatric disorder. 

(b)  If the answer to (a) is no, does the 
evidence clearly and unmistakably 
demonstrate that the condition existed 
prior to service?  If so, does the 
evidence clearly and unmistakably show 
that the condition was not aggravated by 
service?  

(c)  Was the Veteran's pre-existing 
speech disorder permanently aggravated 
beyond the natural progression of the 
condition during service or because of 
any incident of service, to include the 
anxiety he exhibited in July 1970?

The examiner is informed that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  
If aggravation is present, the physician 
should indicate, to the extent possible, 
the approximate level of severity of the 
speech disorder before the onset of the 
aggravation. 

A rationale for each opinion should be 
set forth in the report provided.  If the 
requested opinions cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

